department of the treasury internal_revenue_service washington d c date number release date cc intl br3 tl-n-471-00 uilc internal_revenue_service national_office field_service_advice memorandum for from subject anne o’connell devereaux assistant to the branch chief cc intl br3 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend tl-n-471-00 taxpayer fsub year w year x a b c d e f issue sec_1 whether the canadian petroleum gas and revenue taxes pgrt paid_by fsub and the tax paid_or_accrued under the income_tax act of canada ita and ita tax by fsub in and are taxes in lieu of an income_tax as defined in sec_903 of the internal_revenue_code and temp sec_4 a whether the modified ita tax in and is a creditable tax under sec_901 of the code whether the pgrt as paid_or_accrued by fsub in and is a tax in lieu of an income_tax as defined in sec_903 of the code and sec_1_903-1 whether the pgrt and modified ita tax in and are creditable taxes under the u s -canada income_tax treaty as applicable for those years whether the pgrt and modified ita tax in and are creditable taxes under the u s -canada income_tax treaty as applicable for those years conclusion sec_1 the pgrt paid_or_accrued by fsub in and is not a tax paid in lieu of an income_tax under sec_903 of the code since it failed to meet the substitution requirement of temp sec_4 b the separate charge ita tax paid_or_accrued by fsub in those years is not an in lieu of tax since it failed to meet the comparability requirement of temp sec_4 c tl-n-471-00 the modified ita tax in and is not a separate_levy from the ita tax that applies to all corporate taxpayers resident in canada the generally imposed ita tax is a creditable income_tax for purposes of sec_901 of the code for and the pgrt was in addition to the ita tax since the base of the pgrt included income of the oil producers that was also included in the base of the ita tax accordingly the pgrt paid_or_accrued by fsub in those years is not creditable under sec_903 of the code the modified ita tax in and since it was a covered tax is a creditable tax under the treaty the pgrt is not a covered tax under the treaty and therefore is not a creditable tax under that treaty the modified ita tax in and is not a creditable tax under the treaty since the treaty allows a credit subject_to the limitations provided in sec_131 internal_revenue_code and thus permits a credit for covered taxes only if they would have been creditable under the code also the treaty does not specifically require the u s to allow a deemed paid credit for income taxes paid to canada the pgrt is not a covered tax under the treaty and therefore is not a creditable tax under that treaty facts in fsub was involved in the production of petroleum in canada during those years fsub was a controlled_foreign_corporation as defined in sec_957 of the code and taxpayer was a u s shareholder of fsub as defined in sec_951 in with respect to fsub taxpayer included in its gross_income under sec_951 and sec_956 of the code its pro_rata share of the increase in fsub’s earnings invested in u s property for that year with respect to that inclusion in gross_income for taxpayer claimed under sec_960 foreign tax_credits for pgrt and ita taxes in the aggregate amount of dollar_figurea in year x taxpayer recognized gain on the sale of its stock in fsub taxpayer reported the gain as a dividend on its year x federal_income_tax return to the extent required by sec_1248 of the code with regard to that dividend taxpayer claimed on that return foreign tax_credits in the amount of dollar_figureb for pgrt paid_or_accrued by fsub during and of this amount dollar_figurec was paid_or_accrued in dollar_figured was paid_or_accrued in and dollar_figuree was paid_or_accrued in since taxpayer has supplied empirical data that it asserts show that the pgrt is not creditable under sec_901 because it fails to meet the tl-n-471-00 regulatory net_income requirement we assume taxpayer claimed the pgrt is creditable under sec_903 for purposes of our analysis of whether the pgrt is creditable under sec_903 we assume that taxpayer is correct that the pgrt paid_by fsub in and is not creditable under sec_901 also with regard to the sec_1248 deemed_dividend taxpayer claimed on its year x federal_income_tax return foreign tax_credits in the amount of dollar_figuref for amounts paid_or_accrued under the ita tax as applicable to petroleum and other natural resource producers in canada modified ita tax such as fsub for the years w- x with regard to some of those years taxpayer asserts that the modified ita tax was a separate charge or levy and also asserts that empirical data which it has supplied show that the modified ita tax is not creditable under sec_901 of the code because it fails to meet the regulatory net_income requirement therefore presumably taxpayer has claimed foreign tax_credits for the modified ita tax during those years under either sec_903 or the u s -canada income_tax treaty with regard to our analysis of whether the modified ita tax is creditable under sec_903 for and taxpayer’s assertion that it is a separate charge is correct also for purposes of that analysis we assume that taxpayer is correct that the modified ita tax is not creditable under sec_901 because the regulatory net_income requirement was not met however with regard to and taxpayer’s assertion that the modified ita tax was a separate_levy is incorrect therefore it is subject_to a different analysis under sec_901 1convention between the united_states of america and canada with respect to taxes on income and on capital tias 1986_2_cb_258 treaty 2temp sec_4 a provides that w hether a charge imposed by a foreign_country ‘foreign charge’ is an income_tax is determined independently for each separate foreign charge a foreign charge is a separate charge if it has a separate base temp sec_4 d foreign law imposes a separate rate on the same base temp sec_4 d the foreign charge is modified by contractual modifications temp sec_4 d or foreign law provisions significantly increase the liability only of persons engaged in a particular industry or industries and if those provisions would prevent the charge from being an income_tax if persons engaged in the industry or industries were the only persons subject_to the charge temp sec_4 d here the modified ita tax was a separate charge because of the restrictions on deductibility of many expenses for the companies in the petroleum extraction industry and the requirement that those companies include certain royalties paid in income significantly increase the liability only of persons engaged in that industry temp sec_4 d tl-n-471-00 taxpayer did not elect by date the deadline set in sec_1 h iv to apply sec_1_901-2 sec_1_901-2a and sec_1_903-1 which are effective for taxable years beginning after date to earlier years with respect to canada year x began after date law and analysis under sec_1248 of the code taxpayer was required to treat as a dividend its recognized gain on the sale in year x of its fsub stock to the extent of fsub’s earnings_and_profits other than earnings_and_profits described in sec_1248 attributable to the stock sold by taxpayer and accumulated in fsub’s taxable years and since the recognized gain was treated as a dividend as required by sec_1248 taxpayer was entitled to claim in year x a deemed_paid_foreign_tax_credit for foreign_income_taxes paid_or_accrued by fsub attributable to those earnings_and_profits taxpayer is entitled to a deemed-paid foreign_tax_credit for any income war profits or excess profits taxes paid_by the foreign_corporation to any foreign_country sec_902 of the code foreign_income_taxes means foreign_income_war_profits_and_excess_profits_taxes as defined in sec_1_901-2 and taxes included within the term income_war_profits_and_excess_profits_taxes by reason of sec_903 sec_1_902-1 this definition applies to any distribution made in and after a foreign corporation’s first taxable_year beginning on or after date sec_1_902-2 here year x the year when taxpayer sold its fsub stock was after so the regulatory definition is applicable however the regulation’s reference to sec_1_901-2 is incomplete to the extent that a deemed-paid foreign_tax_credit is allowed for taxes paid_or_accrued by fsub in its taxable years beginning before date the effective date of sec_1_901-2 sec_1_901-2 for taxable years beginning before date the definitions of foreign_income_tax for purposes of sec_901 and taxes in lieu of income taxes for purposes of sec_903 were found in temp sec_4 and as stated above taxpayer did not elect under sec_1_901-2 to apply sec_1_901-2 sec_1_901-2a and sec_1_903-1 which are effective for taxable years beginning after date to earlier years with respect to canada accordingly temp sec_4 and apply to fsub’s and tax years sec_1_901-2 sec_1_901-2a and sec_1_903-1 apply to fsub’s and tax years the canadian petroleum and gas revenue tax tl-n-471-00 the pgrt was generally effective beginning date and was repealed for production revenues received after date amendments made to the petroleum and gas revenue act pgrta by bill c-17 the pgrt applied to any person who had income other than royalties from the production of petroleum or gas in canada or from the processing of canadian petroleum to a stage not beyond the stage of crude_oil or its equivalent where petroleum was processed beyond the stage of crude_oil or its equivalent there was a deemed disposition of the petroleum when it reached the crude_oil stage at its market_value at that time sec_82 of the pgrta the pgrt was payable whether oil rights were under federal or provincial jurisdiction or were privately owned production revenue was generally computed in accordance with the ita except that many items that were deductible under the ita were disallowed for purposes of the pgrt under sec_82 of the pgrta these items included the capital cost allowance interest_expense addition to bad_debt and other reserves exploration expense research_and_development expenses the cost_depletion allowance and crown royalties beginning in date sec_82 of the pgrta and sec_5 of the pgrta regulations allowed a resource allowance of of production revenue for the year in computing the pgrt fsub was entitled to the resource allowance for its taxable years and but not for taxable_year if the taxpayer was required to include in income the fair_market_value of the petroleum since it was subject_to additional processing beyond the crude_oil stage the taxpayer was entitled to a deduction for the amount in inventory at the end of the year the pgrt was not deductible in computing income subject_to the ita for years through sec_81 and sec_84 of the pgrta imposed the pgrt at rates varying from to on production revenue the pgrt rate decreased to in amendments made to the pgrta by bill c-82 the canadian income_tax act all resident canadian corporations were subject_to the ita on their taxable_income for and ita sec_2 taxable_income for purposes of the ita tax was the corporation’s income from all businesses for the year as determined under sec_3 of the ita less deductions for the expenses_incurred to produce that income ita section a each taxpayer determined its income or loss for the year from each business and then aggregated the income and losses to determine the taxpayer’s taxable_income for the year a taxpayer that incurred non-capital losses in its business activities not involving the extraction of natural_resources could deduct those losses against its income from the extraction tl-n-471-00 of natural_resources likewise losses from the extraction activities could be deducted against income from non-extraction activities ita sec_3 determination of income from the extraction of natural_resources including petroleum was governed by the general rules of the ita however certain provisions of the ita tax were unique to corporations involved in the extraction of natural_resources including petroleum producers for and where the federal government of canada or a province was entitled to a portion of the production or a portion of the proceeds from production sales the amounts receivable by the federal government of canada or a province in respect thereof were specifically included in the taxpayer’s income ita sec_12 also royalty payments that were not required to be taken into income lease payments and mineral taxes paid to a federal or provincial government in canada in respect of the production of petroleum were not allowed as deductible expenses for purposes of the ita tax ita section m the pgrt was not deductible for purposes of calculating ita taxable_income ita however a resource allowance in the amount of of the petroleum producer’s resource profits was permitted ita section v and it regulation section in addition a taxpayer such as fsub could deduct virtually all exploration and development expenses_incurred with regard to oil wells in canada and a more limited amount of foreign exploration and development expenses ita sec_66 sec_66 and sec_66 in and the income of petroleum producers was subject_to the tax_rate that applied to all other corporations subject_to the ita tax ita sec_123 issue creditability of the pgrt and modified ita tax under the temporary sec_903 regulations and tax years as stated above for purposes of determining whether the pgrt and the modified ita tax in and may be creditable under sec_903 of the code as taxes paid in lieu of a tax on income war profits or excess profits otherwise generally imposed by a foreign_country it is assumed that taxpayer is correct that the pgrt and the modified ita tax in those years are not creditable under sec_901 temp sec_4 a as in effect for and provides that a foreign charge will be a tax in lieu of an income_tax for purposes of sec_903 only if the charge is not compensation_for a specific_economic_benefit meets substitution and comparability requirements and follows reasonable rules of the taxing jurisdiction each separate charge such as the modified ita tax and the pgrt must generally meet these tests independently temp sec_4 e however otherwise-qualifying separate charges must be combined to determine tl-n-471-00 whether the comparability test has been met temp sec_4 f example both the pgrt and the modified ita tax were not paid_by fsub in order to receive a specific_economic_benefit since they were imposed on fsub without regard to whether the oil rights ie the only potential benefit were under federal or provincial jurisdiction or were privately owned also both the modified ita tax and the pgrt follow reasonable rules of taxing jurisdiction however neither the pgrt nor the modified ita tax is an income_tax under sec_903 of the code since the pgrt fails the substitution requirement and the modified ita tax fails the comparability requirement temp sec_4 b provides that the substitution requirement will be met if the charge is clearly intended and in fact operates as a charge imposed in substitution for and not in addition to an income_tax otherwise generally imposed here this test is met with regard to the modified ita tax since it was intended and in fact operated in substitution for the ita tax that is generally imposed on non- natural resource companies in canada however the pgrt was not intended as a substitute for the general ita tax imposed on non-natural resource extraction companies or for any other income_tax generally imposed accordingly the pgrt paid_or_accrued in and by fsub is not a tax in lieu of an income_tax under sec_903 of the code the comparability requirement of temp sec_4 c will not be met if the charge is structured or in fact operates so that the amount of liability of persons subject_to the charge will generally be significantly greater over a reasonable period of time than the amount for which such persons would be liable if they were subject_to the income_tax otherwise generally imposed here the modified ita tax was significantly greater than the ita tax imposed on non-natural resource companies because of the requirement that royalties paid to the federal government be included in income and the denial of deductions even after taking into account the resource allowance accordingly the modified ita tax for and is not a tax in lieu of an income_tax under sec_903 of the code because it fails the comparability requirement issue creditability of modified ita tax under the final sec_901 regulations and tax years fsub paid_or_accrued modified ita tax in and sec_1_901-2 sets forth the requirements that the modified ita tax in those years must meet in order for it to be considered an income_tax under sec_1_901-2 and d determination of whether a foreign levy is an income_tax is made independently for each separate_levy and u s principles are applied for the purpose of determining the extent to which a tax or taxes should be considered tl-n-471-00 separate levies sec_1_901-2 provides that levies are not separate merely because some provisions determining the base of the levy apply by their terms or in practice to some but not all persons subject_to the levy also that regulation provides that amounts separately computed merely for purposes of a preliminary computation and then combined as a single base are not separate levies however the levy will be considered a separate_levy if the base of the levy is different in_kind and not merely in degree for different classes of persons subject_to the levy sec_1_901-2 a foreign levy that is otherwise not a separate_levy under these general rules may be classified as a separate_levy as applied to dual capacity taxpayers sec_1_901-2a provides that i f the application of a foreign levy is different either by the terms of the levy or in practice for dual capacity taxpayers from its application to other persons then such difference is considered to be related to the fact that dual capacity taxpayers receive directly or indirectly a specific_economic_benefit from the foreign_country and thus to be a difference in_kind and not merely in degree in such case notwithstanding any contrary provision of sec_1_901-2 the levy as applicable to such dual capacity taxpayers is a separate_levy from the levy as applicable to such other person here the special provisions in the modified ita tax that apply to fsub and other extractors of natural_resources primarily the inclusion in income of royalties paid to the federal government of canada the denial of certain deductions and the deductibility of the resource allowance are significant nonetheless under the general rules of sec_1_901-2 those special provisions make the modified ita tax as applied to the extractors of natural_resources different in degree and not in_kind from the general ita tax as applied to non-extractors of natural_resources furthermore as discussed above natural resource extractors compute their profits from the extraction activity separately in determining the resource allowance and in determining their income from the extraction business these separate calculations do not render the modified ita tax as applied to natural resource extractors a separate_levy since for purposes of determining taxable_income the extractor’s non-capital losses in their non-extraction business activities can be deducted against their extraction income and extraction losses can be deducted against their non-extraction income thus under the general rules of sec_1_901-2 the modified ita tax is not a separate_levy since determining the profits from natural resource extraction is only a preliminary computation that is then combined with profits and losses from other activities of the extractors into an aggregate taxable base see sec_1_901-2 and example tl-n-471-00 accordingly the modified ita tax as applied to extractors is not a separate_levy under the general rules of sec_1_901-2 the special rules of sec_1_901-2a that apply to dual capacity taxpayers are also applicable here to determine whether the modified ita tax as applied to dual capacity taxpayers is a separate_levy sec_1_901-2a provides that if the application of a foreign levy to dual capacity taxpayers differs from its application to other persons then such difference is considered to be related to the fact that dual capacity taxpayers receive a specific_economic_benefit from the foreign_country and thus to be different in_kind and not merely in degree such a levy as applicable to dual capacity taxpayers is then a separate_levy within the meaning of sec_1_901-2 sec_1_901-2a in and fsub was a dual_capacity_taxpayer as defined in sec_1 a ii a because it received a specific_economic_benefit from the federal government of canada the concession to extract oil and because it paid a levy to the federal government of canada under the special dual capacity rules of sec_1_901-2a the modified ita tax as applied to dual capacity taxpayers is not a separate_levy the special provisions of the ita tax applicable to natural resource extractors applied to both extractors who were dual capacity taxpayers and those extractors who were not dual capacity taxpayers accordingly the ita tax imposed on the dual capacity extractors including fsub is not a separate_levy since it is neither different by its terms nor in practice for dual capacity taxpayers from its application to other persons sec_1_901-2a and example the facts in example are very similar to the facts in this case in that example as here because corporations that engaged in exploitation of the minerals and paid the levy included both dual capacity taxpayers and other persons the levy was not a separate_levy since the modified ita tax is not a separate_levy determination of whether the ita tax is an income_tax is made with regard to the ita tax as applied to all corporate taxpayers subject_to it sec_1_901-2 and sec_1_901-2a a foreign levy is an income_tax only if it is a tax and its predominant character is that of an income_tax in the u s sense sec_1_901-2 under sec_1_901-2 a foreign levy is a tax if it requires a compulsory payment pursuant to the authority of a foreign_country to levy taxes also a foreign levy is not pursuant to a foreign country's authority to levy taxes and thus is not a tax to the extent a person subject_to the levy receives or will receive directly or indirectly a specific_economic_benefit from the foreign_country in exchange for payment pursuant to the levy here the ita tax was a tax since it was a compulsory payment levied pursuant to the federal laws of canada and taxpayers including tl-n-471-00 fsub did not receive in exchange for the payment of the ita tax a specific_economic_benefit sec_1_901-2 the predominant character of a foreign levy is that of an income_tax in the u s sense if the foreign tax is likely to reach net gain in the normal circumstances in which it applies but only to the extent that liability for the tax does not depend on the availability of a credit for the tax against income_tax_liability to another country soak-up_tax sec_1_901-2 and c the ita tax as imposed on all taxpayers was not a soak-up_tax in order to pass the net gain test the predominant character of the tax must satisfy the realization gross_receipts and net_income requirements of sec_1_901-2 b and b respectively the ita tax as applied to all corporate taxpayers resident in canada meet these requirements therefore the ita tax is an income_tax for purposes of sec_901 of the code although certain specific provisions of the ita tax such as the requirement that natural resource extractors include in income royalties paid to the federal government of canada do not individually satisfy the realization requirement the predominant character of the ita tax does so likewise it is clear that the predominant character of the ita tax meets the gross_receipts requirement with regard to the net_income requirement no evidence has been supplied to indicate that the deductions disallowed to various corporate taxpayers under the ita tax including the natural resource extractors were significant when compared to deductions for the whole class of taxpayers who pay the ita for purposes of sec_1_901-2 it appears likely that the extent of disallowed deductions for all taxpayers would be insignificant accordingly under that assumption the net_income requirement is met issue creditability of the pgrt under the final sec_903 regulations and tax years since it is assumed that the pgrt paid_or_accrued by fsub in and is not creditable under sec_901 of the code because of failure to meet the net_income requirement of sec_1_901-2 the alternative issue is whether it is creditable under sec_903 as a tax paid in lieu of a tax on income war profits or excess profits otherwise generally imposed by a foreign_country under sec_1_903-1 the levy in order to be a qualifying in lieu of tax must be a tax within the meaning of sec_1_901-2 and meet the substitution requirement set forth in sec_1_903-1 for these purposes it is immaterial whether the base of the foreign levy bears any relation to realized net_income the rules for determining whether a tax has been paid in lieu tl-n-471-00 of a tax on income is applied independently to each separate_levy sec_1_903-1 under sec_1_901-2 a foreign levy is a tax if it requires a compulsory payment pursuant to the authority of a foreign_country to levy taxes also a foreign levy is not pursuant to a foreign country's authority to levy taxes and thus is not a tax to the extent a person subject_to the levy receives or will receive directly or indirectly a specific_economic_benefit from the foreign_country in exchange for payment pursuant to the levy here it is clear that the pgrt paid_or_accrued by fsub in and were compulsory payments as required by the regulation in addition it is clear that fsub did not pay the pgrt in order to receive a specific_economic_benefit since the pgrt was payable whether the oil rights were under federal or provincial jurisdiction or were privately owned accordingly the first test of sec_1_903-1 is met since the pgrt is a tax within the meaning of sec_1_901-2 a foreign tax satisfies the substitution requirement the second test of sec_1_903-1 if the tax in fact operates as a tax imposed in substitution for and not in addition to an income_tax or a series of income taxes otherwise generally imposed sec_1_903-1 here the pgrt was a separate_levy paid_by oil producers such as fsub that was in addition to and not in substitution for the generally imposed ita tax that was an income_tax imposed on canadian resident corporations the pgrt was in addition to the ita tax since the base of the pgrt included income of the oil producers that was also included in the base of the ita tax accordingly the pgrt tax paid_or_accrued by fsub in and is not creditable under sec_903 of the code u s -canada income_tax treaties the treaty entered into force on date and replaced the income_tax treaty between the two countries that was signed date treaty the treaty is effective with regard to canadian taxes other than withholding taxes paid in taxable years beginning on or after date article xxx paragraph b accordingly the issue of whether the modified ita tax and pgrt paid_or_accrued by fsub in and are creditable taxes is covered by the treaty and that issue for and is covered by the treaty 3the tax_convention and protocol between the united_states and canada ts 56_stat_1399 c b tl-n-471-00 issue creditability of the pgrt and the modified ita tax under the treaty and tax years with regard to and the treaty applies to canadian taxes which are taxes imposed by the government of canada under parts i xiii and xiv of the income_tax act article iii paragraph c and article ii paragraph a respectively the treaty also applies to substantially_similar taxes on income article ii paragraph a part i of the income_tax act is the general income_tax portion of the ita the modified ita tax and the ita tax that applies to non-natural resource producers tax fall within part i the pgrt does not article xxiv elimination of double_taxation of the treaty provides that the united_states will allow a foreign_tax_credit including a deemed paid credit for the appropriate amount of income_tax paid_or_accrued to canada article xxiv paragraph article xxiv paragraph defines income_tax paid_or_accrued to canada as including canadian tax with regard to whether the modified ita tax is a creditable tax under the treaty the treasury department’s technical explanation to paragraph of article xxiv states that p aragraph provides a credit for these specified taxes taxes specified in article ii paragraph a whether or not they qualify as creditable under code sec_901 or sec_903 1986_2_cb_275 likewise the report of the senate foreign relations committee committee report states that the treaty applies to the income taxes imposed by the federal government of canada under parts i xiii and xiv of the income_tax act exec rept 98th cong 2nd sess these taxes will be creditable income taxes for purposes of the u s foreign_tax_credit granted by article xxiv relief from double_taxation the committee report also states that the general canadian corporate_income_tax is creditable under the treaty even though it disallows a deduction for the pgrt which it states was imposed at a rate of at the time however the committee report states that it is not clear how much canada could increase this non-deductible flat- rate tax before treasury viewed the canadian corporate_income_tax as not a substantially_similar tax and thus not creditable under the proposed treaty as stated above the pgrt was eventually imposed at a rate of nonetheless treasury has not indicated that that increase in the tax_rate has changed its view regarding the creditability of the modified ita tax under the treaty accordingly the modified ita tax in and is a creditable tax under the treaty 4parts xiii and xiv of the ita cover tax on income from canada of non-resident persons and additional tax on corporations other than canadian corporations carrying on business in canada respectively tl-n-471-00 the treaty does not make the pgrt a creditable tax because the pgrt was not a part of part i xiii or xiv of the ita and therefore was not a covered tax this view is consistent with the treasury department’s technical explanation which states that t he convention also does not generally cover the petroleum and gas revenue tax pgrt 1986_2_cb_275 and with a statement in the committee report accordingly the pgrt paid_by fsub in and is not a creditable tax under the treaty issue creditability of the pgrt and the modified ita tax under the treaty and tax years the treaty applies to taxes paid_by fsub in and article xv paragraph of the treaty provided as follows as far as may be in accordance with the provisions of the united_states internal_revenue_code the united_states of america agrees to allow as a deduction from the income and excess profits taxes imposed by the united_states of america the appropriate amount of such taxes paid to canada taxes covered by the treaty were for canada the dominion income taxes including surtaxes and excess-profits taxes protocol paragraph b the regulations for article xv of the treaty provided that there shall be allowed against the united_states income and excess_profits_tax liability a credit for any such taxes paid to canada by united_states citizens or domestic corporations such credit however is subject_to the limitations provided in sec_131 internal_revenue_code cfr neither the modified ita tax nor the pgrt is a creditable tax under the treaty unlike the treaty the treaty by its terms did not explicitly state that the united_states must give a deemed paid credit for taxes covered although the modified ita tax is a covered tax the credit provided by the treaty is subject_to the limitations provided in sec_131 internal_revenue_code which means that in order to be creditable a covered tax must satisfy the requirements of sec_901 or sec_903 of the code the pgrt is not a covered tax in summary the pgrt paid_by fsub in and was not a creditable tax under either sec_903 of the code or the applicable u s -canada income_tax treaty the modified ita tax paid_by fsub in and was a separate charge that is not creditable under either sec_903 because it failed the comparability requirement of temp_reg sec_4 c or the treaty the modified ita tax paid_by fsub in and is a creditable tax under sec_901 and for and under the treaty accordingly in tl-n-471-00 computing its deemed paid credit with respect to the sale of fsub stock in year x taxpayer may include as creditable taxes of fsub only the ita it paid in and case development hazards and other consideration sec_1 pgrt a the service issued two private letter rulings plr and plr revoking two earlier rulings plr and plr with respect to the pgrt only respectively that concluded that the pgrt was not an income_tax under sec_901 of the code the revocations were prospective only within months of the issuance of the revocation rulings the service issued cca in which it agreed that the pgrt was not an income_tax the cca also stated that sec_7805 relief was not appropriate for the taxpayer in issue since it was not entitled to rely on rulings issued to other taxpayers b the service ruled in plr that u nder sec_1_901-2 of the final regs the ita imposed on corp is a separate_levy and that the taxes paid under the ita tax were creditable income taxes for purposes of sec_901 of the code it is unclear whether the service ruled that the ita tax as applied to a petroleum extractor is a separate_levy or whether the service ruled consistent with our opinion as expressed above that the ita tax as applied to natural resource extractors is not a separate_levy from the ita tax as generally imposed contrary to our view the taxpayer has asserted that the ruling holds that the ita tax as applied to petroleum extractors is a separate_levy if it is a separate_levy it would probably not be a creditable tax under sec_901 but it probably would be a creditable tax under sec_903 the hazard is that taxpayer could then assert that the pgrt is also creditable under sec_903 based on sec_1_903-1 example which appears to provide that two different taxes such as the modified ita tax and the pgrt can meet the regulatory substitution requirement as a unit in our tl-n-471-00 view however a court would be unlikely to assign much weight to an ambiguous statement in a plr issued to another taxpayer modified ita tax as we stated in issue the modified ita tax failed the comparability requirement of temp sec_4 c and therefore the modified ita tax for and was not a tax in lieu of an income_tax under sec_903 of the code case development correct amount of tax as stated above in the discussion with regard to issue it is our opinion that the modified ita tax in code and that taxpayer is entitled to a deemed paid credit for those taxes in is a creditable tax under sec_901 of the and there were different sets of rules prior to for computing and translating e_p and foreign taxes for actual dividends and deemed inclusions in the case of actual dividends annual e_p and foreign tax accounts for purposes of sec_902 were computed in foreign_currency and translated into u s dollars at the rate in effect on the dividend date in the case of deemed inclusions annual e_p accounts for purposes of sec_960 were maintained in u s dollars using the full sec_964 method and foreign taxes were translated into u s dollars at the exchange rates in effect when the taxes were paid_or_accrued it is the position of the service that for purposes of determining the amount of the deemed-paid foreign_tax_credit associated with a sec_1248 deemed_dividend under pre-1987 law the accumulated earnings and foreign_income_tax accounts the denominator and the multiplicand of the fraction set out above are properly computed in accordance with the method that was used for a sec_960 credit see g_c_m date e_p denominator of sec_1248 credit fraction determined under sec_960 method g_c_m date foreign tax tl-n-471-00 multiplicand determined under sec_960 method for purposes of former sec_963 where both terms of fraction also determined under sec_960 method cf sec_1_905-5t b foreign taxes deemed paid under sec_902 with respect to sec_1248 deemed_dividend translated into u s dollars at rate of exchange for date of payment of foreign taxes this position is based on the principles of proportionality and consistency because the amount of the sec_1248 deemed_dividend is computed by reference to sec_964 e_p which applies to the sec_960 credit the denominator and the multiplicand should likewise be determined under the method that applies to the sec_960 credit so that the percentage of foreign taxes deemed paid matches the percentage of accumulated earnings deemed distributed see plr however sec_1_1248-1 states that t he foreign_tax_credit provisions of sec_901 through shall apply in the same manner and subject_to the same conditions and limitations as if the first_tier_corporation on such date distributed to the_domestic_corporation as a dividend that portion of the amount included in gross_income under sec_1248 which does not exceed the earnings_and_profits of the first_tier_corporation attributable to the stock under sec_1_1248-2 or sec_1_1248-3 as the case may be plr please call if you have any further questions see anne o’connell devereaux assistant to the branch chief cc intl br3
